 

Exhibit 10.52

 

AMENDMENT NUMBER ONE

TO THE

EXELON CORPORATION

DEFERRED COMPENSATION PLAN

 

The Exelon Corporation Deferred Compensation Plan, effective January 1, 2001
(the “Plan”), is hereby amended, effective as of January 1, 2004, in the
following respects:

 

1. Section 4.4 is amended in its entirety to provide as follows:

 

“4.4 Severance Benefit Elections. An individual who is an Eligible Employee with
respect to a Plan Year and who becomes entitled to benefits under the Exelon
Corporation Senior Management Severance Plan or another severance plan or other
agreement with the Company then in effect with respect to such individual, shall
defer the portion of such severance benefits representing base salary and annual
incentive award in the manner (if any) provided in the applicable plan or
agreement.”

 

2. The first sentence of Section 4.7 is amended in its entirety to provide as
follows:

 

“An election under this Article IV with respect to any Plan Year shall become
irrevocable on December 31 of the preceding Plan Year; provided, however, that a
Participant may, to the extent permitted by the Plan Administrator, change his
or her election with respect to the deferral of base salary under Section 4.2
during the Plan Year with respect to which it applies, but any such change shall
be effective solely with respect to base salary earned after the effective date
of such change.”

 

3. The first sentence of Section 6.2 is amended in its entirety to provide as
follows:

 

“Except as otherwise provided in Section 6.3 or Section 6.4, the balance of a
Participant’s accounts hereunder shall be paid or commence to be paid in
accordance with the Section 6.1 commencing in the calendar quarter immediately
following the first full calendar quarter to occur after the Participant’s
termination of employment or, to the extent permitted by rules established by
the Plan Administrator, April of the calendar year after the calendar year in
which the Participant terminates employment.”

 



--------------------------------------------------------------------------------

Executed effective as of January 1, 2004.

 

EXELON CORPORATION By:  

/S/    S. GARY SNODGRASS

   

S. Gary Snodgrass

   

Executive Vice President and

   

Chief Administrative Officer

 

2